       Case 1:19-cv-00014-GSA Document 28 Filed 08/23/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      BERTHA ANN LONGORIA,                                    CASE NUMBER: 1:19-cv-00014-GSA
 7
                         Plaintiff,
 8                                                            ORDER VACATING JUDGMENT,
             v.                                               DIRECTING ENTRY OF NEW
 9                                                            JUDGMENT, AND REMANDING TO
      KILILO KIJAKAZI, Acting Commissioner                    THE COMMISSIONER OF SOCIAL
10    of Social Security,                                     SECURITY FOR FURTHER
                                                              PROCEEDINGS
11
                         Defendant.
12

13

14

15          This matter is on remand from the Ninth Circuit Court of Appeals with instructions to vacate

16   this Court’s judgment and remand to the Commissioner of Social Security for further proceedings.

17   Doc. 27. The Ninth Circuit’s order reflects that it constitutes the mandate in this case.

18          Accordingly, it is ordered as follows:

19      •   The Judgment dated June 29, 2020 (Doc. 21) is VACATED.

20      •   This matter is REMANDED to the Commissioner of Social Security pursuant to sentence

21          four of 42 U.S.C. § 405(g) for further proceedings.

22      •   The Clerk of Court is DIRECTED to administratively close the case.

23
     IT IS SO ORDERED.
24
        Dated:     August 19, 2021                              /s/ Gary S. Austin
25
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
